USCA4 Appeal: 20-1927      Doc: 30         Filed: 11/10/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1927


        WALMART REAL ESTATE BUSINESS; SAM’S REAL ESTATE BUSINESS
        TRUST,

                            Plaintiffs - Appellees,

                     v.

        QUARTERFIELD PARTNERS LLC; BL QUARTERFIELD ASSOCIATES LLC;
        Q.O.P. PROPERTIES LLC; QUARTERFIELD OFFICE PARK LLC,

                            Defendants - Appellants.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah Lynn Boardman, District Judge. (1:18-cv-03664-DLB)


        Argued: October 25, 2022                                    Decided: November 10, 2022


        Before KING, AGEE, and QUATTLEBAUM, Circuit Judges.


        Appeal dismissed by unpublished per curiam opinion.


        ARGUED: Rignal Woodward Baldwin V, BALDWIN SERAINA, LLC, Baltimore,
        Maryland, for Appellants.      Tillman J. Breckenridge, BRECKENRIDGE PLLC,
        Washington, D.C., for Appellees. ON BRIEF: Rignal W. Baldwin, Sr., Douglas B. Riley,
        BALDWIN SERAINA, LLC, Baltimore, Maryland, for Appellants. Donald A. Rea, Leila
        F. Parker, SAUL EWING ARNSTEIN & LEHR LLP, Baltimore, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1927      Doc: 30         Filed: 11/10/2022     Pg: 2 of 4




        PER CURIAM:

               In this contract dispute, plaintiffs Walmart Real Estate Business Trust (“Walmart”)

        and Sam’s Real Estate Business Trust (“Sam’s”) allege that they are entitled to options to

        purchase two parcels of real property in Anne Arundel County, Maryland, that they lease

        from defendants Quarterfield Partners LLC, BL Quarterfield Associates LLC, Q.O.P.

        Properties LLC, and Quarterfield Office Park LLC (collectively, “Quarterfield”). The

        action was brought in the District of Maryland, pursuant to the district court’s diversity

        jurisdiction. See 28 U.S.C. § 1332(a). By their operative Amended Complaint of February

        2019, Walmart and Sam’s seek the following relief under the controlling state law of

        Maryland: a declaratory judgment that they are entitled to options to purchase the parcels

        and that they timely sought to exercise those options (Count I); an order directing

        Quarterfield to sell them the parcels (Count II); and an award of monetary damages of at

        least $75,000 (Count III).

               After the parties consented to having the district court proceedings conducted by a

        magistrate judge, see 28 U.S.C. § 636(c), Quarterfield moved for summary judgment, and

        Walmart and Sam’s moved for partial summary judgment on Counts I and II. By its

        Memorandum Opinion and Order of July 2020, the district court denied Quarterfield’s

        summary judgment motion and granted the partial summary judgment motion filed by

        Walmart and Sam’s. See Walmart Real Est. Bus. Trust v. Quarterfield Partners LLC, No.

        1:18-cv-03664 (D. Md. July 10, 2020), ECF Nos. 67 & 68. In so doing, the court applied

        settled principles of Maryland law to interpret the particular terms of the leases at issue.

        At Quarterfield’s unopposed request, the court subsequently entered an Amended Order

                                                     2
USCA4 Appeal: 20-1927      Doc: 30         Filed: 11/10/2022      Pg: 3 of 4




        that certified this interlocutory appeal pursuant to 28 U.S.C. § 1292(b) from the summary

        judgment award on Counts I and II, and that stayed further proceedings on the still-pending

        Count III. See Walmart Real Est. Bus. Trust v. Quarterfield Partners LLC, No. 1:18-cv-

        03664 (D. Md. July 23, 2020), ECF No. 71.

               Again without opposition from Walmart and Sam’s, Quarterfield subsequently

        sought our Court’s permission to pursue this interlocutory appeal under § 1292(b). We

        granted such permission in August 2020. As explained herein, however, we now recognize

        upon further consideration that the permission to appeal was improvidently granted.

               In order to satisfy the demands of § 1292(b), the order being reviewed must

        “involve[] a controlling question of law as to which there is substantial ground for

        difference of opinion,” and “an immediate appeal from the order [must promise to]

        materially advance the ultimate termination of the litigation.” See 28 U.S.C. § 1292(b).

        We have cautioned that “§ 1292(b) should be used sparingly and thus its requirements must

        be strictly construed.” See United States ex rel. Michaels v. Agape Senior Cmty., Inc., 848

        F.3d 330, 340 (4th Cir. 2017) (quoting Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989)).

        Although “it may be proper to conduct an interlocutory review of an order presenting a

        pure question of law” that can be decided “quickly and cleanly,” there is no authorization

        for such a review if the court of appeals would have “to delve beyond the surface of the

        record in order to determine the facts.” Id. at 340-41 (internal quotation marks omitted).

        Consequently, “§ 1292(b) review is not appropriate where . . . the question presented turns

        on whether there is a genuine issue of fact or whether the district court properly applied



                                                     3
USCA4 Appeal: 20-1927      Doc: 30         Filed: 11/10/2022     Pg: 4 of 4




        settled law to the facts or evidence of a particular case.” Id. at 341 (internal quotation

        marks omitted).

               As stated above, in granting partial summary judgment to Walmart and Sam’s, the

        district court simply applied settled principles of Maryland law to interpret the particular

        terms of the leases at issue.    Moreover, the court’s Amended Order certifying this

        interlocutory appeal merely recites the § 1292(b) standard without specifying any

        “controlling question of law as to which there is substantial ground for difference of

        opinion.” Meanwhile, as argued by Quarterfield, the appeal concerns whether the court

        misinterpreted the leases, and not whether the court misconstrued Maryland law. In these

        circumstances, we recognize that the permission to appeal under § 1292(b) was

        improvidently granted, and we therefore dismiss the appeal.

                                                                              APPEAL DISMISSED




                                                     4